
	

114 HR 2953 IH: Housing Assistance Reform Act of 2015
U.S. House of Representatives
2015-07-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 2953
		IN THE HOUSE OF REPRESENTATIVES
		
			July 7, 2015
			Mr. Carney introduced the following bill; which was referred to the Committee on Financial Services
		
		A BILL
		To expand the Moving to Work and Rental Assistance demonstration programs of the Department of
			 Housing and Urban Development, and for other purposes.
	
	
 1.Short titleThis Act may be cited as the Housing Assistance Reform Act of 2015. 2.Expansion of Moving to Work demonstration program (a)AuthorityThe Secretary of Housing and Urban Development (in this section referred to as the Secretary) may increase, pursuant to this section, the number of public housing agencies authorized to participate in the Moving to Work demonstration program authorized under section 204 of the Departments of Veterans Affairs and Housing and Urban Development and Independent Agencies Appropriations Act, 1996 (Public Law 104–134; 110 Stat. 1321) by adding to the program not more than 60 public housing agencies, for a total of not more than 300,000 housing vouchers and public housing units, over 5 years, to test and rigorously evaluate innovative models for improving economic self-sufficiency, mobility, academic performance, and other outcomes for tenants assisted by the Department of Housing and Urban Development.
 (b)Eligible public housing agenciesPublic housing agencies selected for participation in the Moving to Work demonstration program pursuant to the expansion authorized under subsection (a)—
 (1)shall be high-capacity public housing agencies, the definition of which shall include— (A)a designation as a high performer under the public housing assessment system and the section 8 management assessment program, as applicable; and
 (B)a voucher utilization rate of at least 90 percent of voucher funds, as defined by the Secretary, for the duration of participation in the program;
 (2)may include a consortia of public housing agencies of an appropriate size, as determined by the Secretary;
 (3)shall represent, to the extent feasible based on eligible applications, a diverse range of public housing agencies, with respect to geographical jurisdiction and size, to allow innovative policies to be tested in different contexts; and
 (4)shall not receive more funding under section 8 or 9 of the United States Housing Act of 1937 (42 U.S.C. 1437f, 1437g) than such agencies otherwise would have received absent such designation.
 (c)RenewalWith respect to public housing agencies participating in the Moving to Work demonstration program before the enactment of this Act, upon the expiration of the Moving to Work agreement for any such agency that the Secretary of Housing and Urban Development determines has complied with the terms of such agreement, the Secretary shall extend the Moving to Work agreement of the agency under such terms as are in effect upon the date of expiration of the agreement and shall not alter the formula allocation for funding for such agency.
 (d)NoticeThe Secretary shall establish criteria and program requirements to carry out this section by notice published in the Federal Register, after an opportunity for public comment.
 3.Expansion of rental assistance demonstration programThe fourth proviso in the heading Rental Assistance Demonstration in title II of the Transportation, Housing and Urban Development, and Related Agencies Appropriations Act, 2012 (division C of Public Law 112–55; 125 Stat. 673), as amended by section 234 of division K of Public Law 113–235 (128 Stat. 2757), is amended by striking not more than 185,000 units currently receiving assistance under section 9 or section 8(e)(2) of the Act shall be converted and inserting there shall not be any numerical limitation on the number of units currently receiving assistance under section 9 or section 8(e)(2) of the Act that may be converted.
		
